Citation Nr: 0201420	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  99-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left wrist fracture, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had verified active duty from February 1959 until 
March 1962.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1998 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) which denied an increased rating for the service-
connected left wrist disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Postoperative residuals of left wrist fracture are 
manifested by symptoms which include a healed scar, 
degenerative changes, significantly decreased range of 
motion, decreased grip strength and reported complaints of 
left wrist pain and swelling resulting in some degree of 
functional loss.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation, but no 
more, for postoperative residuals of left wrist fracture are 
met. §§ 1155, (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2099 (2000), (codified at 38 U.S.C.A. § 5100 et. seq., (West 
Supp 2001)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5003, 5125, 5214, 5215, 7804 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that there was a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 
(2000), (codified at 38 U.S.C.A. § 5100 et. seq., (West Supp 
2001)); VAOPGCPREC 11-2000 (Nov. 27, 2000).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the VCAA is applicable to 
this case.

It is found, however, that the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim for an increased rating for the service-connected left 
wrist disorder.  This is because in addition to the Board's 
taking action favorable to the veteran by granting the claim 
for an increased rating, it is found that notification 
requirements of the new law have been substantially complied 
with as to the instant matter.  The Board observes that the 
veteran underwent a VA examination in June 2001 and VA and 
private clinical records have been associated with the claims 
folder.  A July 1999 Statement of the Case and August 2001 
Supplemental Statement of the Case notified him of the 
information and evidence necessary to substantiate his claim.  
Thus, it is found that the appellant and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his claim.  Under the circumstances, 
the Board is of the opinion that a remand for further 
development would serve no useful purpose.  Therefore, it is 
concluded that adjudication of this issue, without referral 
to the RO for additional consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

The veteran asserts that his service-connected left wrist 
disorder is more severely disabling than the currently 
assigned disability evaluation reflects and warrants a higher 
rating.

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.  If 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected post surgical left wrist 
residuals are rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 which provides that limitation of 
dorsiflexion of either wrist to less than 15 degrees or 
limitation of palmar flexion of either wrist to in line with 
the forearm warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.

Alternatively, the service-connected left wrist residuals may 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5214 for 
the minor upper extremity, which provides that ankylosis is 
considered to be favorable when the joint is fixed in 20 
degrees to 30 degrees of dorsiflexion.  Ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 20 percent evaluation is warranted for favorable ankylosis 
of the wrist of the minor upper extremity.  A 30 percent 
evaluation is warranted for ankylosis in any other position 
other than favorable, unfavorable or extremely unfavorable.  
A 40 percent evaluation is warranted for unfavorable 
ankylosis of the wrist of the minor upper extremity.  
Extremely unfavorable ankylosis will be rated as loss of use 
of the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  In this regard, the Board notes that 
ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Traumatic arthritis will be evaluated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes, for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joints is not compensable under the specific 
code, a 10 percent rating is for assignment where there is 
evidence of arthritis and some limitation of motion.  
38 C.F.R. § 4.71a Diagnostic Code 5010-5003.

Tender and painful scarring warrants a 10 percent evaluation.  
38 C.F.R. § 4.118 Diagnostic Code 7804.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Service connection was granted for the residuals of a 
fracture of the left wrist by rating action of June 1962.  It 
was noted that service medical records showed treatment for a 
non-union of the left carpal scaphoid.  There had been an 
open reduction of the fracture, with fixation with non-
absorbable material.  There was a bone graph with a screw 
placement.  A 10 percent rating was assigned.

Pursuant to the filing of a claim in September 1997, the 
veteran underwent a VA examination for compensation and 
pension purposes in November 1997.  History of the inservice 
injury and medical treatment therefor were recited.  The 
veteran related that he had required no further treatment for 
the left wrist until the past year when he had developed 
increasing soreness and stiffness in the wrist which had led 
him to see a doctor who had prescribed Tylenol or Motrin.  It 
was noted that after service, he become engaged in some light 
construction for a few years, had subsequently gotten into 
management and had worked in desk-type positions for the last 
35 years.  He said that he was still in this type of 
employment, utilized a computer in his job, and felt that the 
excessive use of his hand and wrist contributed to the 
current increased soreness. 

Physical examination of the left wrist revealed an old well 
healed surgical scar.  The wrist was nontender.  It was noted 
that there was a definite loss of range of motion.  
Dorsiflexion was from zero to 20 degrees, and palmar flexion 
was to 20 degrees.  It was reported that lateral movements 
could be performed normally, each to 20 degrees.  The skin 
was warm and of normal color.  There was no swelling in the 
wrist and no deformity was observed.  The pulses and 
sensation were normal at the wrist.

The examiner stated that an X-ray of the left wrist taken 
that morning showed a compression screw which was well 
positioned and had not moved from its site.  The old fracture 
in the mid portion of the bone was visible as a line.  There 
was partial cystic or bone absorption measuring about 1/2 
centimeter in diameter in one segment of the navicular.  
Otherwise, the bone was well ossified.  There were signs of 
minimal degenerative arthritis changes at the radiocarpal 
joint, but a good joint space was present.  It stated in 
summary that the appellant had essentially obtained a good 
result from the surgical procedure, but that he had been left 
with a degree of traumatic arthritis that required mild 
medication such as occasional Tylenol or Motrin, as well as 
the cited restricted range of motion which fortunately 
permitted him to continue in his current job.  

VA outpatient clinic records dating from the latter part of 
1997 reflect that the appellant was seen for left wrist pain 
which had increased of late.  He underwent nerve conduction 
studies in December 1997 which were interpreted as showing 
possible left carpal tunnel syndrome.  The veteran was also 
shown to have sought private treatment for increased left 
wrist symptomatology during the same timeframe.  J. A. 
Mogerman, M.D., wrote in January 1999 that the veteran was 
being seen for a work-related injury to the left wrist.  A 
diagnosis of acute contusion of the left wrist and 
exacerbation was rendered for which a multi-faceted treatment 
regimen was prescribed, including orthosis. 

The veteran was most recently provided a VA compensation and 
pension examination of the left wrist in June 2001.  The 
examiner related that the claims folder was not available, 
but that medical records from the Wilkes-Barre VA Medical 
Center had been reviewed.  The veteran stated that he had 
been employed as a lens inspector since January 1997, and 
worked 12 hours a day, three days on and three days off.  He 
said that on average, he inspected six to seven thousand 
lenses per day.  Prior medical history was recited.  

The veteran stated that he had stiffness in the left wrist 
upon arising which got worse in cold, damp, weather.  He said 
that it became better after five to 10 minutes of moving 
around.  The appellant complained of intermittent swelling, 
and said that this would occur after he was working hard 
during the day.  He said that his wrist became swollen once a 
week, on average.  The veteran related that the painful 
swelling was seven on a zero to 10 scale, and lasted one or 
two days.  He said that he treated himself with warm soaks 
for twenty minutes, followed by 10 minutes of cold soaks 
three or four times a day.  It was noted that he took one 
Tylenol tablet twice a day for two days.  He claimed that he 
could not lift or carry more than a 25-pound box when he had 
painful swelling of the left wrist.  It was reported that he 
had not had any episodes of instability, giving way, locking 
or excessive fatigability, but that there was lack of 
endurance with the left hand.  It was noted that the veteran 
still used a wrist brace occasionally when he had painful 
swelling of that wrist. 

Upon physical examination, dorsiflexion of the left wrist was 
to 35 degrees, and palmar flexion was to 30 degrees.  Radial 
deviation was to 15 degrees, and ulnar deviation was to 25 
degrees.  By contrast, dorsiflexion, palmar flexion, radial 
deviation and ulnar deviation of the right wrist were to 55, 
70. 30 and 45 degrees, respectively.   Strength in both 
forearms was five on a zero to five scale.  It was noted that 
plantar flexion, dorsiflexion and grasp were four on a zero 
to five scale and five on the right.  There was no evidence 
of local heat, redness, or swelling.  It was reported that an 
X-ray of the left wrist revealed an old healed fracture of 
the navicular bone with metallic screws, transverse in the 
navicular bone, and osteoarthritic changes in the left wrist.  
It was the examiner's opinion that it was as least as likely 
as not that osteoarthritis of the left wrist was related to 
the injury and surgery of the left wrist that occurred during 
his military service.  

Legal analysis

A review of the record indicates that the left hand is the 
veteran's minor upper extremity.  The current 10 percent 
evaluation of the veteran's left wrist disability may be 
evaluated under the criteria contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 and 5215.  Because the disability 
involves his minor extremity, the next higher rating that 
would be available to him under the applicable Diagnostic 
Codes is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5214.  This would contemplate ankylosis of the wrist.

The record reflects that the veteran has substantial 
limitation of motion of the left wrist in all fields.  This 
is, essentially, the basis of the 10 percent rating.  While 
it is demonstrated that there are arthritic changes and some 
decreased strength in the left hand, there is no evidence of 
ankylosis.  No deformity, local heat, redness, or swelling 
has been observed on examination.  

The Board finds, however, that while the symptoms associated 
with the veteran's service-connected disability do not 
approximate the criteria for more than a 10 percent rating 
under the applicable codes, it is demonstrated that clinical 
evidence dating from 1997 show continuing complaints of left 
wrist symptomatology.  It was noted on VA examination in June 
2001 that the appellant occasionally had to resort to a wrist 
brace when he had painful swelling, and lack of endurance 
with the left hand was noted.  VA and private records 
document continuing left wrist pain for which the appellant 
is required to take medication.  The Board thus finds that 
notwithstanding the objective clinical findings which do not 
comport with more than a 10 percent rating in this regard, 
there is evidence that symptoms incident to the service-
connected disability do impact the veteran's left hand 
functioning to a significant extent, especially as it relates 
to his work with computers.  On the basis such evidence, and 
with consideration of DeLuca, the Board is of the opinion 
that an additional 10 percent may be assigned for reported 
pain and swelling contributing to functional loss.  This is 
commensurate with a tender and painful scar, although it is 
not noted that such scarring is present.  The conclusion is, 
however, that an additional 10 percent rating should be 
combined to make the rating 20 percent as this is consistent 
with the limitation of motion, complaints of pain, and slight 
weakness of hand grip.  

The Board finds, however, that absent a showing of more 
significant objective evidence of left wrist pathology, an 
evaluation in excess of 20 percent is not warranted under any 
applicable rating criteria.  As noted there is no evidence of 
ankylosis, nor are there findings of neurological findings 
related to the residuals such as to warrant a higher rating.


ORDER

An increased rating to 20 percent, but no more, for 
postoperative residuals of left wrist fracture is granted, 
subject to controlling regulations governing the payment of 
monetary awards. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

